Exhibit 10.27

THE DUN & BRADSTREET CORPORATION
2009 STOCK INCENTIVE PLAN
(As Amended and Restated With Respect to Awards
Granted Under the Plan on or after January 1, 2013)
1. Purposes of the Plan
The purposes of the Plan are (a) to promote the long-term success of the Company
and its Subsidiaries and Affiliates by providing Eligible Individuals with
incentives to contribute to the long-term growth and profitability of the
Company, as well as through the grant of equity-based awards and (b) to assist
the Company in attracting, retaining and motivating highly qualified individuals
who are in a position to make significant contributions to the Company and its
Subsidiaries and Affiliates.
Upon the Effective Date, no further awards will be granted under the Prior Plan.
The Plan is amended and restated as set forth in this document with respect to
Awards granted under the Plan on or after January 1, 2013. The version of the
Plan in effect prior to this amendment and restatement of the Plan shall
continue to apply to Awards granted under the Plan prior to January 1, 2013 (and
with respect to such awards the prior version of the Plan shall remain in
effect).
2. Definitions and Rules of Construction
(a) Definitions. For purposes of the Plan, the following capitalized words shall
have the meanings set forth below:
“Affiliate” means any Parent or Subsidiary and any person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the Company or any other entity designated by the
Board in which the Company or a Subsidiary or Affiliate has an interest.
“Applicable Law” means any and all applicable laws, rules, regulations and other
legal requirements, including, as applicable, Section 16(b) of the Exchange Act,
Section 162(m) and Section 409A of the Code, and the listing standards of the
NYSE.
“Award” means an Option, Restricted Stock, Restricted Stock Unit, Stock
Appreciation Right, Performance Stock, Performance Stock Unit, Performance Award
or Other Award granted by the Committee pursuant to the terms of the Plan.
“Award Document” means an agreement, certificate or other type or form of
document or documentation approved by the Committee that sets forth the terms
and conditions of an Award. An Award Document may be in written, electronic or
other media, may be limited to a notation on the books and records of the
Company and, unless the Committee requires otherwise, need not be signed by a
representative of the Company or a Participant.
“Beneficial Owner” and “Beneficially Owned” have the meaning set forth in Rule
13d-3 under the Exchange Act.
“Board” means the Board of Directors of the Company, as constituted from time to
time.
“Change in Control” means the occurrence of any of the following events, but
only to the extent such event constitutes a “change in control event” as that
term is defined for purposes of Section 409A of the Code:
(i)
any one “Person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), or more than one Person acting as a group (including owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the Company, but not including
Persons solely because they purchase or own stock of the Company at the same
time or as a result of the same public offering), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such Person or Persons) ownership of stock of the Company possessing thirty
percent (30%) or more of the total voting power of the Company’s stock, but only
if such Person or group is not considered to effectively control the


-1-



--------------------------------------------------------------------------------



Company (within the meaning of Section 1.409A-3(i)(5)(vi) of the Treasury
Regulations) prior to such acquisition;
(ii)
a majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board before the date of the appointment or election;

(iii)
any one Person, or more than one Person acting as a group (including owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the Company, but not including
Persons solely because they purchase or own stock of the Company at the same
time or as a result of the same public offering), acquires ownership of stock of
the Company that, together with stock held by such Person or group, constitutes
more than fifty percent (50%) of the total voting power of the stock of the
Company, but only if such Person or group was not considered to own more than
fifty percent (50%) of the total voting power of the stock of the Company prior
to such acquisition; or

(iv)
any one Person, or more than one Person acting as a group (including owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
assets, or similar business transaction with the Company, but not including
Persons solely because they purchase assets of the Company at the same time),
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Person or group) assets from the Company that
have a total gross fair market value (determined without regard to any
liabilities associated with such assets) equal to or more than ninety percent
(90%) of the total gross fair market value of all of the assets of the Company
(determined without regard to any liabilities associated with such assets)
immediately before such acquisition or acquisitions, except where the assets are
transferred to (i) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock, (ii) an entity, fifty
percent (50%) or more of the total value or voting power of which is owned,
directly or indirectly, by the Company immediately after the asset transfer,
(iii) a Person, or more than one Person acting as a group, that owns, directly
or indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Company immediately after the asset transfer,
or (iv) an entity, at least fifty percent (50%) of the total value or voting
power of which is owned, directly or indirectly, by a Person described in (iii),
above, immediately after the asset transfer.

“Change in Control Price” means the highest price paid for a Share in a Change
in Control transaction.
“Code” means the Internal Revenue Code of 1986, as amended, and the applicable
regulations, rulings and guidance issued thereunder.
“Committee” means the Compensation & Benefits Committee of the Board, any
successor committee or any other committee appointed from time to time by the
Board to administer the Plan that meets the requirements of Section 162(m) of
the Code, Section 16(b) of the Exchange Act and the applicable rules and listing
standards of the NYSE. However, if the Committee is found not to have qualified
under the requirements of Section 162(m) of the Code and Section 16(b) of the
Exchange Act, the Awards granted and other actions taken by the Committee shall
not be invalidated by reason of the Committee’s failure to so qualify.
“Common Stock” means the common stock of the Company, par value $0.01 per share,
or another class of share or other securities that may be applicable in
accordance with Section 13.
“Company” means The Dun & Bradstreet Corporation or any successor to all or
substantially all of the Company’s business that adopts the Plan.
“Disability” means, except as otherwise set forth in an Award Document, the
inability to engage in any substantial gainful activity by reason of a medically
determinable physical or mental impairment which constitutes a permanent and
total disability, as defined in Section 22(e)(3) of the Code (or any successor
section thereto). The determination whether a Participant has suffered a
Disability shall be made by the Committee based upon such evidence as it deems
necessary and appropriate. A Participant shall not be

-2-



--------------------------------------------------------------------------------



considered disabled unless he or she furnishes such medical or other evidence of
the existence of the Disability as the Committee, in its sole discretion, may
require.
“EBITDA” means earnings before interest, taxes, depreciation and amortization.
“Effective Date” means the date on which the Plan is approved by shareholders of
the Company.
“Eligible Individuals” means the individuals described in Section 4(a) of the
Plan who are eligible for Awards under the Plan.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Fair Market Value” means on a given date, the arithmetic mean of the high and
low per-share prices of the Shares as reported on the New York Stock Exchange.
If no sale of Shares shall have been reported on the New York Stock Exchange on
such date, then the immediately preceding date on which sales of the Shares have
been so reported or quoted shall be used. If there is no market on which the
Shares are regularly quoted, the Fair Market Value shall be the value
established by the Committee in good faith in accordance with Section
1.409A-1(b)(5)(iv)(B) of the Treasury Regulations (or any similar or successor
provision(s)).
“Incentive Stock Option” means an Option that is intended to comply with the
requirements of Section 422 of the Code or any successor provision.
“Nonqualified Stock Option” means an Option that is not intended to comply with
the requirements of Section 422 of the Code or any successor provision.
“NYSE” means the New York Stock Exchange.
“Option” means an Incentive Stock Option or Nonqualified Stock Option granted
pursuant to Section 7.
“Other Award” means any form of equity-based or equity-related award other than
an Option, Stock Appreciation Right, Restricted Stock, Restricted Stock Unit,
Performance Stock, Performance Stock Unit or Performance Award, granted pursuant
to Section 11.
“Parent” means a corporation that owns or beneficially owns a majority of the
outstanding voting stock or voting power of the Company. Notwithstanding the
above, with respect to an Incentive Stock Option, Parent shall have the meaning
set forth in Section 424(e) of the Code.
“Participant” means an Eligible Individual who has been granted an Award under
the Plan.
“Performance Award” means a right to receive a cash Target Payment in the future
granted pursuant to Section 10(c).
“Performance Goal” means the performance measures established by the Committee,
from among the performance measures provided in Section 6(h), and set forth in
the applicable Award Document.
“Performance Period” means the period established by the Committee and set forth
in the applicable Award Document over which Performance Goals are measured.
“Performance Stock” means a Target Number of Shares granted pursuant to Section
10(a).
“Performance Stock Unit” means a right to receive a Target Number of Shares (or
cash, if applicable) in the future granted pursuant to Section 10(b).
“Permitted Transferee” means (i) a Participant’s family member, (ii) one or more
trusts established in whole or in part for the benefit of one or more of the
Participant’s family members, (iii) one or more entities that are beneficially
owned in whole or in part by one or more of the Participant’s family members, or
(iv) a charitable or not-for-profit organization.
“Person” means any person, entity or “group” within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act, except for (i) the Company or
any of its Subsidiaries or Affiliates, (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
Affiliates, (iii) an underwriter temporarily holding securities of the Company
pursuant to an offering of the securities, (iv) a corporation owned, directly or
indirectly, by the shareholders of the Company in substantially the same

-3-



--------------------------------------------------------------------------------



proportions as their ownership of stock of the Company, or (v) a person or group
as used in Rule 13d-1(b) under the Exchange Act.
“Plan” means The Dun & Bradstreet Corporation 2009 Stock Incentive Plan, as
amended or restated from time to time.
“Plan Limit” means the maximum aggregate number of Shares that may be issued for
all purposes under the Plan as set forth in Section 5(a).
“Potential Change in Control” means the occurrence of one of the following:
(i)
the Company enters into a binding, written agreement, the consummation of which
would result in the occurrence of a Change in Control;

(ii)
any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act), including the Company, publicly announces an intention to take or to
consider taking actions which if consummated would constitute a Change in
Control; or

(iii)
the Board adopts a resolution to the effect that, for purposes of this Plan, a
Potential Change in Control has occurred.

A Potential Change in Control referenced in clause (i) or (ii) shall cease to
exist on the date that there has been a bona fide public disclosure (via a press
release broadly disseminated through a recognized news service) or a publicly
available electronic filing (under the federal securities laws of the United
States) that the written agreement or public announcement, as applicable, has
been rescinded or is no longer expected to be consummated, but only while that
public disclosure remains accurate. A Potential Change in Control referenced in
clause (iii) shall cease to exist on the date on which the Board adopts a
resolution to the effect that, for purposes of this Plan, a Potential Change in
Control no longer exists.
“Prior Plan” means The Dun & Bradstreet Corporation 2000 Stock Incentive Plan,
as amended.
“Restricted Stock” means one or more Shares granted or sold pursuant to Section
8(a).
“Restricted Stock Unit” means a right to receive one or more Shares (or cash, if
applicable) in the future granted pursuant to Section 8(b).
“Retirement” means, except as otherwise set forth in an Award Document,
termination of employment with the Company or an Affiliate after such
Participant has attained age 55 and five years of service with the Company; or,
with the prior written consent of the Committee that such termination be treated
as a Retirement hereunder, termination of employment under other circumstances.
“Section 409A Award” means an Award that provides for a “deferral of
compensation” within the meaning of Section 409A of the Code.
“Section 162(m) Award” means an Award that is intended to be “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code.
“Shares” means shares of Common Stock, as may be adjusted pursuant to Section
13(b).
“Stock Appreciation Right” means a right to receive all or some portion of the
appreciation on Shares granted pursuant to Section 9.
“Subsidiary” means (i) a corporation or other entity with respect to which the
Company, directly or indirectly, has the power, whether through the ownership of
voting securities, by contract or otherwise, to elect at least a majority of the
members of the board of directors or analogous governing body, or (ii) any other
corporation or other entity in which the Company, directly or indirectly, has an
equity or similar interest and that the Committee designates as a Subsidiary for
purposes of the Plan. For purposes of determining eligibility for the grant of
Incentive Stock Options under the Plan, the term “Subsidiary” shall be defined
in the manner required by Section 424(f) of the Code.

-4-



--------------------------------------------------------------------------------



“Substitute Award” means any Award granted upon assumption of, or in
substitution or exchange for, outstanding employee equity awards previously
granted by a company or other entity acquired by the Company or with which the
Company combines pursuant to the terms of an equity compensation plan that was
approved by the shareholders of the company or other entity.
“Target Number” or “Target Payment” means the target number of Shares or cash
payment established by the Committee and set forth in the applicable Award
Document.
(b) Rules of Construction. The masculine pronoun shall be deemed to include the
feminine pronoun, and the singular form of a word shall be deemed to include the
plural form, unless the context requires otherwise. Unless the text indicates
otherwise, references to sections are to sections of the Plan.


3. Administration
(a) Committee. The Plan shall be administered by the Committee. The Committee
shall have full power and authority, subject to the express provisions of the
Plan, to: select the Participants from the Eligible Individuals; grant Awards in
accordance with the Plan; determine the number of Shares subject to each Award
or the cash amount payable in connection with an Award; determine the terms and
conditions of each Award, including, without limitation, those related to term,
permissible methods of exercise, vesting, cancellation, payment, settlement,
exercisability, Performance Periods, Performance Goals, and the effect, if any,
of a Participant’s termination of employment with the Company or any of its
Subsidiaries or Affiliates or, subject to Section 6(d), a Change in Control of
the Company; subject to Section 16 and Section 17(e), amend the terms and
conditions of an Award after grant; specify and approve the provisions of the
Award Documents delivered to Participants in connection with their Awards;
construe and interpret any Award Document delivered under the Plan; make factual
determinations in connection with the administration or interpretation of the
Plan; adopt, prescribe, amend, waive and rescind administrative regulations,
rules and procedures relating to the Plan; employ legal counsel, independent
auditors and consultants as it deems desirable for the administration of the
Plan and rely upon any advice, opinion or computation received from them; vary
the terms of Awards to take account of tax and securities law and other
regulatory requirements or to procure favorable tax treatment for Participants;
correct any defects, supply any omission or reconcile any inconsistency in any
Award Document or the Plan; and make all other determinations and take any other
action desirable or necessary to interpret, construe or implement properly the
provisions of the Plan or any Award Document.
(b) Plan Construction and Interpretation. The Committee shall have full power
and authority, subject to the express provisions of the Plan, to construe and
interpret the Plan.
(c) Determinations of Committee Final and Binding. All determinations by the
Committee in carrying out and administering the Plan and in construing and
interpreting the Plan shall be made in the Committee’s sole discretion and shall
be final, binding and conclusive for all purposes and upon all interested
persons.
(d) Delegation of Authority. To the extent not prohibited by Applicable Law, the
Committee may, from time to time, delegate some or all of its authority under
the Plan to a subcommittee or subcommittees of the Committee or other persons or
groups of persons as it deems necessary, appropriate or advisable under
conditions or limitations that it may set at or after the time of the
delegation. However, the Committee may not delegate its authority to make Awards
to employees (A) who are subject on the date of the Award to the reporting rules
under Section 16(a) of the Exchange Act or (B) whose compensation for the fiscal
year may be subject to the limit on deductible compensation pursuant to Section
162(m) of the Code. For purposes of the Plan, reference to the Committee shall
be deemed to refer to any subcommittee, subcommittees, or other persons or
groups of persons to whom the Committee delegates authority pursuant to this
Section 3(d).
(e) Liability of Committee. Subject to Applicable Law: (i) no member of the
Board or Committee (or its delegates) shall be liable for any good faith action
or determination made in connection with the operation, administration or
interpretation of the Plan and (ii) the members of the Board or the Committee
(and its delegates) shall be entitled to indemnification and reimbursement in
the manner provided in the Company’s Certificate of Incorporation and Bylaws, as
they may be amended from time to time. In the performance of its
responsibilities with respect to the Plan, the Committee shall be entitled to
rely upon, and no member of the Committee shall be liable for

-5-



--------------------------------------------------------------------------------



any action taken or not taken in reliance upon, information and/or advice
furnished by the Company’s officers or employees, the Company’s accountants, the
Company’s counsel and any other party that the Committee deems necessary.
(f) Action by the Board. Anything in the Plan to the contrary notwithstanding,
subject to Applicable Law, any authority or responsibility that, under the terms
of the Plan, may be exercised by the Committee may alternatively be exercised by
the Board.


4. Eligibility
(a) Eligible Individuals. Awards may be granted to employees of the Company or
any of its Subsidiaries and Affiliates. The Committee shall have the authority
to select the persons among Eligible Individuals to whom Awards may be granted
and to determine the type, number and terms of Awards to be granted to each
Participant.
(b) Grants to Participants. The Committee shall have no obligation to grant any
Eligible Individual an Award or to designate an Eligible Individual as a
Participant solely by reason of the Eligible Individual having received a prior
Award or having been previously designated as a Participant. The Committee may
grant more than one Award to a Participant and may designate an Eligible
Individual as a Participant for overlapping periods of time.
5. Shares Subject to the Plan
(a) Plan Limit. Subject to adjustment in accordance with Section 13, the maximum
aggregate number of Shares that may be issued for all purposes under the Plan
shall be 5,400,000 plus any Shares that are available for issuance under the
Prior Plan that are not subject to outstanding awards as of the Effective Date
or that become available for issuance upon forfeiture, cancellation or
expiration of awards granted under the Prior Plan without having been exercised
or settled in Shares. Shares to be issued under the Plan may be authorized and
unissued Shares, issued Shares that have been reacquired by the Company (in the
open market or in private transactions) and that are being held in treasury, or
a combination of issued and unissued Shares. All of the Shares subject to the
Plan Limit may be issued pursuant to Incentive Stock Options, except that in
calculating the number of Shares that remain available for Awards of Incentive
Stock Options, the rules set forth in this Section 5 shall not apply to the
extent not permitted under Section 422 of the Code.
(b) Rules Applicable to Determining Shares Available for Issuance. The number of
Shares remaining available for issuance shall be reduced by the number of Shares
subject to outstanding Awards and, for Awards that are not denominated by
Shares, by the number of Shares actually delivered upon settlement or payment of
the Award; provided, however, that, notwithstanding the above, the number of
Shares available for issuance under the Plan shall be reduced by 2.3 Shares for
every one Share issued in respect of an award of (i) Restricted Stock, (ii)
Restricted Stock Units, (iii) Performance Stock, (iv) Performance Stock Units or
(v) Other Awards which are not subject to payment of an exercise or purchase
price. For purposes of determining the number of Shares that remain available
for issuance under the Plan, the number of Shares corresponding to Awards under
the Plan that are forfeited or cancelled or otherwise expire for any reason
without having been exercised or settled or that is settled through issuance of
consideration other than Shares (including, without limitation, cash) shall be
added back to the Plan Limit and again be available for the grant of Awards. The
preceding sentence shall not be applicable with respect to (i) the cancellation
of a Stock Appreciation Right granted in tandem with an Option upon the exercise
of the Option or (ii) the cancellation of an Option granted in tandem with a
Stock Appreciation Right upon the exercise of the Stock Appreciation Right.
Furthermore, Shares subject to an Award under the Plan may not again be made
available for issuance under the Plan if such Shares were: (i) Shares that were
subject to an Option or a stock-settled Stock Appreciation Right and were not
issued upon the net settlement or net exercise of such Option or Stock
Appreciation Right, (ii) Shares delivered to or withheld by the Company to pay
the exercise price of an Option or the withholding taxes related to any Award,
or (iii) Shares repurchased on the open market with the proceeds of an Option
exercise.
(c) Special Limits. Anything to the contrary in Section 5(a) above
notwithstanding, but subject to adjustment under Section 13, the following
special limits shall apply to Shares available for Awards under the Plan: the
maximum number of Shares that may be issued pursuant to Options and Stock
Appreciation Rights granted to any Eligible Individual in any calendar year
shall equal 700,000 Shares; and the maximum amount of Awards (other than those
Awards set forth in Section 5(c)(i)) that may be awarded to any Eligible
Individual in any calendar year is

-6-



--------------------------------------------------------------------------------



$5,000,000 measured as of the date of grant (with respect to Awards denominated
in cash) or 700,000 Shares measured as of the date of grant (with respect to
Awards denominated in Shares).


(d) Exceptions. Any Shares underlying Substitute Awards shall not be counted
against the number of Shares remaining for issuance and shall not be subject to
Section 5(c).
6. Awards in General
(a) Types of Awards. Awards under the Plan may consist of Options, Restricted
Stock, Restricted Stock Units, Stock Appreciation Rights, Performance Stock,
Performance Stock Units, Performance Awards and Other Awards. Any Award
described in Section 7 through Section 11 may be granted singly or in
combination or tandem with any other Award, as the Committee may determine.
Awards under the Plan may be made in combination with, in replacement of, or as
alternatives to awards or rights under any other compensation or benefit plan of
the Company, including the plan of any acquired entity.
(b) Terms Set Forth in Award Document. The terms and conditions of each Award
shall be set forth in an Award Document in a form approved by the Committee for
the Award. The Award Document shall contain terms and conditions that are
consistent with the Plan. Notwithstanding the foregoing, and subject to Section
409A(a)(3) of the Code and other Applicable Law, the Committee may accelerate
(i) the vesting or payment of any Award, (ii) the lapse of restrictions on any
Award or (iii) the date on which any Award first becomes exercisable. The terms
of Awards may vary among Participants, and the Plan does not impose upon the
Committee any requirement to make Awards subject to uniform terms. Accordingly,
the terms of individual Award Documents may vary.
(c) Termination of Employment. The Committee shall have the discretion to
specify at or after the time of grant of an Award the provisions governing the
disposition of an Award in the event of a Participant’s termination of
employment with the Company or any of its Subsidiaries or Affiliates. Subject to
Section 409A(a)(3) of the Code and other Applicable Law, in connection with a
Participant’s termination of employment, the Committee shall have the discretion
to accelerate the vesting, exercisability or settlement of, eliminate the
restrictions and conditions applicable to, or extend the post-termination
exercise period of an outstanding Award. The provisions described in this
Section 6(c) may be specified in the applicable Award Document or determined at
a subsequent time. In the event that the Committee does not exercise its
discretion in the manner set forth above, the terms set forth in the applicable
provision of this Plan shall govern the treatment of outstanding Awards in the
event of a Participant’s termination of employment with the Company or any of
its Subsidiaries or Affiliates.
(d)    Change in Control. Awards outstanding on the effective date of a Change
in Control shall be treated as set forth below, except to the extent that a
change in control agreement between the Company and a Participant outstanding on
December 31, 2012, provides otherwise with respect to an Award.
(i)
Options and Stock Appreciation Rights. If the termination of a Participant’s
employment within twenty-four (24) months following the effective date of the
Change in Control is initiated by (i) the surviving entity in the Change in
Control for any reason other than Cause (as defined below), or (ii) to the
extent specified in the Award Document applicable to the Award or in other
Committee action applicable to the Award, the Participant for Good Reason (as
defined below), then Options and Stock Appreciation Rights outstanding to the
Participant on the date of such termination of the Participant’s employment
shall become immediately vested and exercisable (to the extent not already
vested and exercisable) on the date of such termination of the Participant’s
employment. The foregoing treatment shall apply to the extent that the surviving
entity in the Change in Control assumes or continues Options and Stock
Appreciation Rights outstanding on the effective date of the Change in Control
or replaces such Awards with awards of equivalent value and comparable terms. To
the extent the surviving entity in the Change in Control does not so assume,
continue or replace such Awards – (i) such Awards shall become immediately
vested and exercisable (to the extent not already vested and exercisable)
immediately prior to the effective date of the Change in Control; (ii) the
Company shall send Participants reasonable prior written notice of the
effectiveness of the Change in Control and the last day on which Participants
may exercise such Awards; (iii) on or prior to the last day specified in such
notice, Participants


-7-



--------------------------------------------------------------------------------



may, upon compliance with all of the terms this Plan and the applicable Award
Documents, exercise such Awards, conditioned upon and subject to the completion
of the Change in Control; and (iv) and to the extent such Awards are not so
exercised, they shall terminate at 5:00 P.M., Eastern Time, on the last day
specified in such notice, conditioned upon and subject to the completion of the
Change in Control.
(ii)
Restricted Stock, Restricted Stock Units and Other Awards. If the termination of
the Participant’s employment within twenty-four (24) months following the
effective date of the Change in Control is initiated by (i) the surviving entity
in the Change in Control for any reason other than Cause (as defined below), or
(ii) to the extent specified in the Award Document applicable to the Award or in
other Committee action applicable to the Award, the Participant for Good Reason
(as defined below), then all Restricted Stock, Restricted Stock Units, and Other
Awards outstanding to the Participant on the date of such termination of the
Participant’s employment that are not performance-based Awards shall become
immediately vested and exercisable (to the extent not already vested and
exercisable) on the date of such termination of the Participant’s employment.
The foregoing treatment shall apply to the extent that the surviving entity in
the Change in Control assumes or continues Restricted Stock, Restricted Stock
Units, and Other Awards outstanding on the effective date of the Change in
Control that are not performance-based Awards or replaces such Awards with
awards of equivalent value and comparable terms. To the extent the surviving
entity in the Change in Control does not so assume, continue or replace such
Awards, any restrictions imposed on such Awards shall lapse (to the extent they
have not already lapsed) on the effective date of the Change in Control.

(iii)
Performance-Based Awards. If the termination of the Participant’s employment
within twenty-four (24) months following the effective date of the Change in
Control is initiated by (i) the surviving entity in the Change in Control for
any reason other than Cause (as defined below) or (ii) to the extent specified
in the Award Document applicable to the Award or in other Committee action
applicable to the Award, the Participant for Good Reason (as defined below),
then the Performance Goals with respect to all Performance Stock, Performance
Stock Units, Performance Awards and other performance-based Awards that are
outstanding on the date of such termination of the Participant’s employment
shall be deemed to have been attained at the specified target level of
performance (to the extent actual performance has not already been determined),
and such Awards shall become immediately vested to the extent of such deemed
target level of performance (if actual performance has not already been
determined) or to the extent of actual performance (if actual performance has
been determined) on the date of such termination of the Participant’s
employment. The foregoing treatment shall apply to the extent that the surviving
entity in the Change in Control assumes or continues Performance Stock,
Performance Stock Units, Performance Awards and other performance-based Awards
outstanding on the effective date of the Change in Control or replaces such
Awards with awards of equivalent value and comparable terms. To the extent the
surviving entity in the Change in Control does not so assume, continue or
replace such Awards, the Performance Goals with respect to such Awards shall be
deemed to have been attained at the specified target level of performance on the
effective date of the Change in Control (to the extent actual performance has
not already been determined) or in accordance with actual performance (if actual
performance has been determined), and such Awards shall become immediately
vested to such extent on the effective date of the Change in Control.

(iv)
Necessary Actions. Subject to Applicable Law, the Board or the Committee shall
be permitted to take any and all actions with respect to Awards that it
considers necessary or appropriate to cause the Awards to be assumed or
continued, or to cause new rights that have equivalent value and comparable
terms to be substituted for the Awards, by the surviving entity in a Change in
Control.




-8-



--------------------------------------------------------------------------------



(v)
Cause. For purposes of this Section 6(d), “Cause” shall have the following
meaning with respect to a Participant, except to the extent the Committee has
prescribed a different meaning either in the Award Document applicable to a
specific Award or in other action applicable to the Award:

A.
the willful and continued failure by the Participant to substantially perform
his or her duties with the Company (other than any such failure resulting from
the Participant’s incapacity due to physical or mental illness or any such
actual or anticipated failure after the Participant provides notice to the
Company of Good Reason pursuant to Section 6(d)(vi) below), after a written
demand for substantial performance is delivered to the Participant by the
Company, which demand specifically identifies the manner in which the Company
believes that the Participant has not substantially performed his or her duties;

B.
the willful engagement by the Participant in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise; or

C.the Participant’s conviction of a felony.


For purposes of this subsection, no act, or failure to act, on the Participant’s
part shall be deemed "willful" unless done, or omitted to be done, by the
Participant not in good faith and without reasonable belief that the
Participant’s action or omission was in the best interest of the Company.
(vi)
Good Reason. For purposes of this Section 6(d), “Good Reason” shall mean, with
respect to a Participant, the occurrence after a Change in Control, without the
Participant’s express written consent and not due to Cause, of any of the
following circumstances, except to the extent the Committee has prescribed a
different meaning either in the Award Document applicable to a specific Award or
in other action applicable to the Award:

A.
a material diminution in the Participant's authority, duties or responsibilities
in effect immediately prior to the effective date of the Change in Control;  

B.
a material diminution in the Participant's base salary in effect immediately
prior to the effective date of the Change in Control; or



C.
the relocation of the Company's offices at which the Participant is principally
employed immediately prior to the effective date of the Change in Control to a
location more than
thirty-five miles (or such longer distance that is the minimum permissible
distance under the circumstances for purposes of the involuntary separation from
service standards under the Treasury Regulations or other guidance under Section
409A of the Code) from such location, except for required travel on the
Company's business to an extent substantially consistent with the Participant’s
business travel obligations prior to the effective date of the Change in
Control; provided, however, that a relocation of the Company's offices at which
the Participant is principally employed immediately prior to the effective date
of the Change in Control to New York City shall not constitute “Good Reason”;



provided, however, that the Participant will only have Good Reason if the
Participant provides notice to the Company of the existence of the event or
circumstances constituting Good Reason specified in any of the preceding clauses
within ninety (90) days of the initial existence of such event or circumstances
and if such event or circumstances is not cured within sixty (60) days after the
Participant gives such written notice. If the Participant initiates the
termination of the Participant’s employment for Good Reason, the actual
termination of employment must occur within thirty (30) days after expiration of
the cure period. The Participant’s failure to timely give notice of the
occurrence of a specific event that would otherwise constitute Good Reason will
not constitute a waiver of the Participant’s right to give notice of any new
subsequent event that would

-9-



--------------------------------------------------------------------------------



constitute Good Reason that occurs after such prior event (regardless of whether
the new subsequent event is of the same or different nature as the preceding
event). An Eligible Participant’s continued employment, through the thirtieth
(30th) day following expiration of the cure period, shall not constitute consent
to, or a waiver of rights with respect to, the event or circumstances
constituting Good Reason to which such cure period applies.
(vii)
Limitation on Changing Provisions. Notwithstanding any other provision of the
Plan or any Award Document, the provisions of this Section 6(d) may not be
terminated, amended, or modified in the period during which a Potential Change
in Control exists or upon or after a Change in Control in a manner that would
adversely affect a Participant’s rights with respect to an outstanding Award
without the prior written consent of the Participant. Subject to Section 16, the
Board, upon recommendation of the Committee, may terminate, amend or modify this
Section 6(d) at any time other than during the period during which a Potential
Change in Control exists or upon or after a Change in Control.

(e) Dividends and Dividend Equivalents. The Committee may provide Participants
with the right to receive dividends or payments equivalent to dividends or
interest with respect to an outstanding Award (other than an Option or Stock
Appreciation Right). The payments may be paid currently or deemed to have been
reinvested in Shares, and made in Shares, cash, or a combination of cash and
Shares, as the Committee shall determine. The terms of any reinvestment of
dividends shall comply with Section 409A of the Code and other Applicable Law.
(f) Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to any Award under the Plan. The Committee shall determine whether
cash, Awards, or other property shall be issued or paid in lieu of fractional
Shares, or whether fractional Shares or any rights to fractional Shares shall be
forfeited or otherwise eliminated.
(g) Rights of a Shareholder. A Participant shall have no rights as a shareholder
with respect to Shares covered by an Award (including voting rights) until (and,
except as provided in Section 13, no adjustment shall be made for dividends or
other rights for which the record date is prior to) the date the Participant or
his nominee becomes the holder of record of the Shares.
(h) Performance-Based Awards.
(i)
The Committee may determine whether any Award under the Plan is a Section 162(m)
Award. Section 162(m) Awards shall be conditioned on the achievement of one or
more Performance Goals to the extent required by the exemption for “qualified
performance-based compensation” under Section 162(m) of the Code and shall be
subject to all other conditions and requirements of the exemption under Section
162(m). The Performance Goals shall be comprised of specified levels of one or
more of the following performance measures as the Committee deems appropriate:
(1) earnings before or after taxes (including earnings before interest, taxes,
depreciation, and amortization); (2) net income or net income as a percentage of
sales or revenue; (3) operating income or operating income as a percentage of
sales or revenue; (4) earnings per Share; (5) book value per Share; (6) return
on shareholders’ equity; (7) total shareholder return; (8) expense management;
(9) asset turns, inventory turns or fixed asset turns; (10) return on assets;
(11) return on capital or return on invested capital; (12) improvements in
capital structure; (13) profitability of an identifiable business unit or
product; (14) stock price; (15) market share; (16) revenues or sales; (17)
costs; (18) cash flow, free cash flow or operating cash flow; (19) working
capital; (20) change in net assets (whether or not multiplied by a constant
percentage intended to represent the cost of capital); and (21) return on
investment before or after the cost of capital, in each case, determined in
accordance with generally accepted accounting principles (subject to
modifications approved by the Committee and permitted by Section 162(m))
consistently applied on a business unit, divisional, subsidiary or consolidated
basis, or any combination of the foregoing. The Performance Goals may be
described in terms of objectives that are related to the individual Participant
or objectives that are Company-wide or related to a Subsidiary, partnership,
joint venture any of their respective divisions, departments, regions,
functions, business units, products or product lines and may be measured on an
absolute or cumulative basis, an annualized or compound annual basis, or


-10-



--------------------------------------------------------------------------------



on the basis of percentage of improvement over time, and may be measured in
terms of Company performance (or performance of the applicable Subsidiary,
division, department, region, function or business unit) or measured relative to
selected peer companies or a market or other index or any combination thereof.
In addition, for Awards other than Section 162(m) Awards, the Committee may
establish Performance Goals based on other criteria as it deems appropriate.
(ii)
The Participants to receive Section 162(m) Awards shall be designated, and the
applicable Performance Goals shall be established, by the Committee within 90
days following the commencement of the applicable Performance Period (or an
earlier or later date permitted or required by Section 162(m) of the Code). Each
Participant shall be assigned a Target Number or Target Payment payable if
Performance Goals are achieved. Any payment of a Section 162(m) Award granted
with Performance Goals shall be conditioned on the written certification of the
Committee in each case that the Performance Goals and any other material
conditions were satisfied. The Committee may determine, at the time of grant,
that if performance exceeds the specified Performance Goals, the Award may be
settled with payment greater than the Target Number or Target Payment, but in no
event may the payment exceed the limits set forth in Section 5(c). The Committee
shall retain the right to reduce any Section 162(m) Award, notwithstanding the
attainment of the Performance Goals.

(i) Deferrals. In accordance with the procedures authorized by, and subject to
the approval of, the Committee, Participants may be given the opportunity to
defer the payment or settlement of an Award to one or more dates selected by the
Participant. The terms of any deferrals shall comply with Section 409A(a) and
Section 162(m) of the Code and other Applicable Law. No deferral opportunity
shall exist with respect to an Award unless explicitly permitted by the
Committee at or after the time of grant.
(j) Repricing of Options and Stock Appreciation Rights. Notwithstanding anything
in the Plan to the contrary, an Option or Stock Appreciation Right shall not be
granted in substitution for a previously granted Option or Stock Appreciation
Right being cancelled or surrendered as a condition of receiving a new Award, if
the new Award would have a lower exercise price than the Award it replaces, nor
shall the exercise price of an Option or Stock Appreciation Right be reduced
once the Option or Stock Appreciation Right is granted; and provided further, no
outstanding underwater Option or Stock Appreciation Right shall be replaced or
cancelled and exchanged for another Award or cash without prior shareholder
approval. The foregoing shall not (i) prevent adjustments pursuant to Section 13
or (ii) apply to the initial grant of Substitute Awards.
7. Terms and Conditions of Options
(a) General. The Committee, in its discretion, may grant Options to Eligible
Individuals and shall determine whether the Options shall be Incentive Stock
Options or Nonqualified Stock Options. Each Option shall be evidenced by an
Award Document that shall expressly identify the Option as an Incentive Stock
Option or Nonqualified Stock Option, and be in the form and contain the
provisions that the Committee may from time to time deem appropriate. The terms
of any Incentive Stock Option granted under the Plan shall comply in all
respects with the provisions of Section 422 of the Code, or any successor
provision, as amended from time to time.


(b) Exercise Price. The exercise price of an Option shall be fixed by the
Committee at the time of grant or shall be determined by a method specified by
the Committee at the time of grant. In no event shall the exercise price of an
Option other than a Substitute Award be less than 100 percent of the Fair Market
Value of a Share on the date of grant. The exercise price of a Substitute Award
granted as an Option shall be determined in accordance with the listing
standards of the NYSE and Section 409A and Section 424, as applicable, of the
Code.
(c) Term. An Option shall be effective for the term determined by the Committee
and set forth in the Award Document relating to the Option. The Committee may
extend the term of an Option after the time of grant. The term of an Option may
in no event extend beyond the tenth anniversary of the date of grant.
(d) Exercise; Payment of Exercise Price. Options may be exercised for all, or
from time to time any part, of the Shares for which it is then exercisable.
Options shall be exercised by delivery of a notice of exercise in a form

-11-



--------------------------------------------------------------------------------



approved by the Company. Subject to the provisions of the applicable Award
Document, the exercise price of an Option may be paid (i) in cash or cash
equivalents, (ii) by actual delivery or attestation to ownership of freely
transferable Shares already owned by the person exercising the Option and equal
in value to the exercise price, (iii) by a combination of cash and Shares equal
in value to the exercise price, (iv) through net share settlement or similar
procedure involving the withholding of Shares subject to the Option with a value
equal to the exercise price, as permitted by the Committee, or (v) by other
means that the Committee may authorize. In accordance with the rules and
procedures authorized by the Committee for this purpose, the Option may also be
exercised through a “cashless exercise” procedure authorized by the Committee
from time to time that permits Participants to exercise Options by delivering
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds necessary to pay the exercise price and the
amount of any required tax or other withholding obligations, or through other
procedures determined by the Company from time to time.
(e) Exercisability Upon Termination of Employment by Death or Disability.
Subject to Section 6(c), if a Participant’s employment with the Company and its
Affiliates terminates by reason of death or Disability on or after the first
anniversary of the date of grant of an Option, the Option shall immediately vest
in full and any unexercised Option shall remain exercisable until the earlier of
(i) the remaining stated term of the Option and (ii) five years after the date
of death or Disability.
(f) Exercisability Upon Termination of Employment by Retirement. Subject to
Section 6(c), if a Participant’s employment with the Company and its Affiliates
terminates by reason of Retirement on or after the first anniversary of the date
of grant of an Option, the Option shall continue to vest and shall remain
exercisable until the earlier of (i) the remaining stated term of the Option and
(ii) five years after the date of such termination of employment (the
“Post-Retirement Exercise Period”); provided, however, that if a Participant
dies within a period of five years after the Participant’s termination of
employment due to Retirement, the Option shall continue to vest and shall be
exercisable until the earlier of (i) the remaining stated term of the Option and
(ii) the period that is the longer of (A) five years after the date of such
termination of employment due to Retirement or (B) one year after the date of
death.
(g) Effect of Other Termination of Employment. Subject to Section 6(c), if a
Participant’s employment with the Company and its Affiliates terminates (i) for
any reason (other than death, Disability or Retirement on or after the first
anniversary of the date of grant of an Option as described above) or (ii) for
any reason prior to the first anniversary of the date of grant of an Option, the
Option, to the extent vested, shall remain exercisable for a period of ninety
days after the date of the Participant’s termination of employment.
8. Terms and Conditions of Restricted Stock and Restricted Stock Units
(a) Restricted Stock. The Committee, in its discretion, may grant or sell
Restricted Stock to Eligible Individuals. An Award of Restricted Stock shall
consist of one or more Shares granted or sold to an Eligible Individual, and
shall be subject to the terms, conditions and restrictions set forth in the Plan
and specified in the applicable Award Document. Restricted Stock may, among
other things, be subject to restrictions on transferability, vesting
requirements or other specified circumstances under which it may be cancelled.


(b) Restricted Stock Units. The Committee, in its discretion, may grant
Restricted Stock Units to Eligible Individuals. A Restricted Stock Unit shall
entitle a Participant to receive, subject to the terms, conditions and
restrictions set forth in the Plan and the applicable Award Document, one or
more Shares. Restricted Stock Units may, among other things, be subject to
restrictions on transferability, vesting requirements or other specified
circumstances under which they may be cancelled. Upon settlement of Restricted
Stock Units, the Restricted Stock Units shall become Shares owned by the
applicable Participant or, at the sole discretion of the Committee, cash, or a
combination of cash and Shares, with a value equal to the Fair Market Value of
the Shares at the time of payment.
9. Stock Appreciation Rights
(a) General. The Committee, in its discretion, may grant Stock Appreciation
Rights to Eligible Individuals. A Stock Appreciation Right shall entitle a
Participant to receive, upon satisfaction of the conditions to payment specified
in the applicable Award Document, an amount equal to the excess, if any, of the
Fair Market Value on the exercise date of the number of Shares for which the
Stock Appreciation Right is exercised over the exercise price for

-12-



--------------------------------------------------------------------------------



the Stock Appreciation Right specified in the applicable Award Document. The
exercise price per share of Shares covered by a Stock Appreciation Right shall
be fixed by the Committee at the time of grant or, alternatively, shall be
determined by a method specified by the Committee at the time of grant. In no
event shall the exercise price of a Stock Appreciation Right other than a
Substitute Award be less than 100 percent of the Fair Market Value of a Share on
the date of grant. The exercise price of a Substitute Award granted as a Stock
Appreciation Right shall be in accordance with the listing standards of the NYSE
and Section 409A of the Code, and may be less than 100 percent of the Fair
Market Value of a Share on the date of grant. Payments to a Participant upon
exercise of a Stock Appreciation Right may be made in cash or Shares having an
aggregate Fair Market Value as of the date of exercise equal to the excess, if
any, of the Fair Market Value on the exercise date of the number of Shares for
which the Stock Appreciation Right is exercised over the exercise price for the
Stock Appreciation Right. The term of a Stock Appreciation Right settled in
Shares shall not exceed ten years.
(b) Stock Appreciation Rights in Tandem with Options. A Stock Appreciation Right
granted in tandem with an Option may be granted either at the same time as the
Option or at a later date. If granted in tandem with an Option, a Stock
Appreciation Right shall cover the same number of Shares as the Option (or a
lesser number of Shares as determined by the Committee) and shall be exercisable
only at the same time or times and to the same extent, and shall have the same
term, as the Option. The exercise price of a Stock Appreciation Right granted in
tandem with an Option shall equal the per-share exercise price of the Option.
Upon exercise of a Stock Appreciation Right granted in tandem with an Option,
the Option shall be cancelled automatically to the extent of the number of
Shares covered by the exercise. Conversely, if the Option is exercised as to
some or all of the Shares covered by the tandem grant, the Stock Appreciation
Right shall be cancelled automatically to the extent of the number of Shares
covered by the Option exercise.
10. Terms and Conditions of Performance Stock, Performance Stock Units and
Performance Awards
(a) Performance Stock. The Committee may grant Performance Stock to Eligible
Individuals. An Award of Performance Stock shall consist of a Target Number of
Shares granted to an Eligible Individual subject to the achievement of
Performance Goals over the applicable Performance Period, and subject to the
other terms, conditions and restrictions set forth in the Plan and established
by the Committee in connection with the Award and specified in the applicable
Award Document.
(b) Performance Stock Units. The Committee, in its discretion, may grant
Performance Stock Units to Eligible Individuals. A Performance Stock Unit shall
entitle a Participant to receive a Target Number of Shares based upon the
achievement of Performance Goals over the applicable Performance Period and
subject to the terms, conditions and restrictions set forth in the Plan and
established by the Committee in connection with the Award and specified in the
applicable Award Document. At the sole discretion of the Committee, Performance
Stock Units shall be settled through the delivery of Shares or cash, or a
combination of Shares and cash, with a value equal to the Fair Market Value of
the underlying Shares as of the last day of the applicable Performance Period or
another date set forth in the applicable Award Document.


(c) Performance Awards. The Committee, in its discretion, may grant Performance
Awards to Eligible Individuals. A Performance Award shall entitle a Participant
to receive, subject to the terms, conditions and restrictions set forth in the
Plan and established by the Committee in connection with the Award and specified
in the applicable Award Document, a cash Target Payment based upon the
achievement of Performance Goals over the applicable Performance Period.
Performance Awards shall be settled in cash.
11. Other Awards
The Committee shall have the authority to specify the terms and provisions of
other forms of equity-based or equity-related awards not described above that
the Committee determines to be consistent with the purpose of the Plan and the
interests of the Company. The Other Awards may provide for cash payments based
in whole or in part on the value or future value of Shares, for the acquisition
or future acquisition of Shares, or any combination of the foregoing.
Notwithstanding the foregoing, where the value of an Other Award is based on a
spread value, the grant or exercise price will not be less than 100% of the Fair
Market Value of the Shares on the date of grant.

-13-



--------------------------------------------------------------------------------



12. Certain Restrictions
(a) Transfers. No Award shall be transferable other than pursuant to a
beneficiary designation under Section 12(c), by last will and testament or by
the laws of descent and distribution or, except in the case of an Incentive
Stock Option, pursuant to a domestic relations order, as the case may be. The
Committee may, however, subject to Applicable Law and the terms and conditions
that it shall specify, permit the transfer of an Award, other than an Incentive
Stock Option, for no consideration to a Permitted Transferee. Any Award
transferred to a Permitted Transferee shall be further transferable only by last
will and testament or the laws of descent and distribution or, for no
consideration, to another Permitted Transferee of the Participant.
(b) Award Exercisable Only by Participant. During the lifetime of a Participant,
an Award shall be exercisable only by the Participant or by a Permitted
Transferee to whom the Award has been transferred in accordance with Section
12(a) above. The grant of an Award shall impose no obligation on a Participant
to exercise or settle the Award.
(c) Beneficiary Designation. The beneficiary or beneficiaries of the Participant
to whom any benefit under the Plan is to be paid in case of his death before he
receives any or all of the benefit shall be determined under The Dun &
Bradstreet Corporation Welfare Benefit Plan. A Participant may, from time to
time, name any beneficiary or beneficiaries to receive any benefit in case of
his death before he receives any or all of the benefit. Each beneficiary
designation shall revoke all prior designations by the same Participant,
including, for purposes of the Plan, the beneficiary designated under The Dun &
Bradstreet Corporation Welfare Benefit Plan, and shall be effective only when
filed by the Participant in writing with the Company during the Participant’s
lifetime, in the form or manner that the Committee may prescribe from time to
time. In the absence of a valid designation under The Dun & Bradstreet
Corporation Welfare Benefit Plan or otherwise, if no validly designated
beneficiary survives the Participant or if each surviving validly designated
beneficiary is legally impaired or prohibited from receiving the benefits under
an Award, the Participant’s beneficiary shall be the Participant’s estate.
13. Recapitalization or Reorganization
(a) Authority of the Company and Shareholders. The existence of the Plan, the
Award Documents and the Awards granted under the Plan shall not affect or
restrict in any way the right or power of the Company or the shareholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or business, any merger or
consolidation of the Company, any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the Shares or the rights under
Shares or which are convertible into or exchangeable for Shares, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.


(b) Change in Capitalization. Notwithstanding any provision of the Plan or any
Award Document, the number and kind of Shares authorized for issuance under
Section 5, including the maximum number of Shares available under the special
limits provided for in Section 5(c), shall be equitably adjusted in the manner
deemed necessary by the Committee in the event of a stock split, reverse stock
split, stock dividend, recapitalization, reorganization, partial or complete
liquidation, reclassification, merger, consolidation, separation, extraordinary
cash dividend, split-up, spin-off, combination, exchange of Shares, warrants or
rights offering to purchase Shares at a price substantially below Fair Market
Value, or any other corporate event or distribution of stock or property of the
Company affecting the Shares in order to preserve, but not increase, the
benefits or potential benefits intended to be made available under the Plan. In
addition, upon the occurrence of any of the foregoing events, the number and
kind of Shares subject to any outstanding Award and the exercise price per Share
(or the exercise price per Share, as the case may be), if any, under any
outstanding Award shall be equitably adjusted in the manner deemed necessary by
the Committee (including by payment of cash to a Participant to the extent
permitted under Section 409A of the Code and other Applicable Law) in order to
preserve the benefits or potential benefits intended to be made available to
Participants. The adjustments shall be made by the Committee. Unless otherwise
determined by the Committee, the adjusted Awards shall be subject to the same
restrictions and vesting or settlement schedule as applied to the Award prior to
such adjustment.

-14-



--------------------------------------------------------------------------------



14. Term of the Plan
Unless earlier terminated pursuant to Section 16, the Plan shall terminate on
the tenth anniversary of the Effective Date, except with respect to Awards then
outstanding. No Awards may be granted under the Plan on or after the tenth
anniversary of the Effective Date.
15. Effective Date
The Plan shall become effective on the Effective Date.
16. Amendment and Termination
Subject to Applicable Law, the Board or the Committee may at any time terminate
or, from time to time, amend, modify or suspend the Plan or any outstanding
Award. However, no termination, amendment, modification or suspension (i) shall
be effective without the approval of the shareholders of the Company if
shareholder approval is required under the rules and listing standards of the
NYSE or other Applicable Law, (ii) result in any Option, SAR or similar Award
being repriced and (iii) shall materially and adversely alter or impair the
rights of a Participant in any Award previously made under the Plan without the
consent of the holder of the Award. Notwithstanding the foregoing, the Board
shall have broad authority to amend the Plan or any Award under the Plan without
the consent of a Participant to the extent it deems necessary or desirable (a)
to comply with, take into account changes in, interpretations of or guidance
promulgated under, applicable tax laws, securities laws, employment laws,
accounting rules and other Applicable Law, (b) to take into account unusual or
nonrecurring events or market conditions (including, without limitation, the
events described in Section 13(b)), or (c) to take into account significant
acquisitions or dispositions of assets or other property by the Company.
17. Miscellaneous
(a) Tax Withholding. The Company or a Subsidiary, as appropriate, may require
any individual entitled to receive a payment of an Award to remit to the
Company, prior to payment, an amount sufficient to satisfy any applicable tax
withholding requirements. In the case of an Award payable in Shares, the Company
or a Subsidiary, as appropriate, may permit or require a Participant to satisfy,
in whole or in part, the obligation to remit taxes by directing the Company to
withhold Shares that would otherwise be received by the individual, or may
repurchase Shares that were issued to the Participant, to satisfy the minimum
statutory withholding rates for any applicable tax withholding purposes, in
accordance with Applicable Law and pursuant to any rules that the Committee may
establish from time to time. Subject to Applicable Laws, the Company or a
Subsidiary, as appropriate, shall also have the right to deduct from all cash
payments made to a Participant (whether or not the payment is made in connection
with an Award) any applicable taxes required to be withheld with respect to
payments under the Plan.
(b) No Right to Awards or Employment. No person shall have any claim or right to
receive Awards. Neither the Plan, the grant of Awards nor any action taken or
omitted to be taken under the Plan shall be deemed to create or confer on any
Eligible Individual any right to be retained in the employ of the Company or any
Affiliate, or to interfere with or to limit in any way the right of the Company
or any Affiliate to terminate the employment of the Eligible Individual at any
time. No Award shall constitute salary, recurrent compensation or contractual
compensation for the year of grant, any later year or any other period of time.
Neither the Plan nor any Award constitute a contractual entitlement to any bonus
payment in general irrespective of whether Awards or bonus payments were made in
previous years. Payments received by a Participant under any Award made pursuant
to the Plan shall not be included in, nor have any effect on, the determination
of employment-related rights or benefits under any other employee benefit plan
or similar arrangement provided by the Company and the Subsidiaries, unless
otherwise specifically provided for under the terms of the plan or arrangement
or by the Committee.
(c) Securities Law Restrictions. An Award may not be exercised or settled, and
no Shares may be issued in connection with an Award, unless the issuance of the
Shares (i) has been registered under the Securities Act of 1933, as amended,
(ii) has qualified under applicable state “blue sky” laws (or the Company has
determined that an exemption from registration and from qualification under
state “blue sky” laws is available) and (iii) complies with foreign securities
laws and other Applicable Law. The Committee may require each Eligible
Individual purchasing or acquiring Shares pursuant to an Award under the Plan to
represent to and agree with the Company in writing that

-15-



--------------------------------------------------------------------------------



the Eligible Individual is acquiring the Shares for investment purposes and not
with a view to the distribution of the Shares. All certificates for Shares
delivered under the Plan shall be subject to such stock transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any exchange upon which the Shares are then listed, and any applicable
securities law, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions. The
Company may affix a legend to the stock certificate representing the Shares
issued upon the exercise or settlement of an Award as it deems necessary in its
sole discretion. The Company is under no obligation to register the Shares
transferred to a Participant upon exercise or settlement of an Award under the
Exchange Act. If the Shares are not registered, a Participant may not resell,
offer to resell or otherwise transfer such Shares unless the resale or transfer
takes place in accordance with applicable law and as otherwise determined by the
Committee.
(d) Section 162(m) of the Code. The Plan is intended to comply in all respects
with the requirements of the exemption for “qualified performance-based
compensation” under Section 162(m) of the Code. However, that in the event the
Committee determines that compliance with Section 162(m) of the Code is not
desired with respect to a particular Award, compliance with Section 162(m) of
the Code shall not be required. In addition, if any provision of the Plan would
cause Awards that are intended to constitute “qualified performance-based
compensation” under Section 162(m) of the Code, to fail to so qualify, that
provision shall be severed from, and shall be deemed not to be a part of, the
Plan, but the other provisions of the Plan shall remain in full force and
effect.
(e) Section 409A of the Code. Notwithstanding any contrary provision in the Plan
or an Award Document, if any provision of the Plan or an Award Document
contravenes the requirements of, or would cause an Award to be subject to
additional taxes, accelerated taxation, interest and/or penalties under, Section
409A of the Code, the provision may be modified by the Committee without consent
of the Participant in any manner the Committee deems reasonable or necessary. In
making the modifications the Committee shall attempt, but shall not be
obligated, to maintain, to the maximum extent practicable, the original intent
of the applicable provision without contravening the requirements of Section
409A of the Code. Moreover, any discretionary authority that the Committee may
have pursuant to the Plan shall not be applicable to a Section 409A Award to the
extent the discretionary authority would contravene the requirements of Section
409A of the Code.


(f) Awards to Individuals Subject to Laws of a Jurisdiction Outside of the
United States. To the extent that Awards under the Plan are awarded to Eligible
Individuals who are domiciled or resident outside of the United States, or who
are domiciled or resident in the United States but who are subject to the tax
laws of a jurisdiction outside of the United States, the Committee may adjust
the terms of the Awards granted to the Eligible Individual (i) to comply with
the laws, rules and regulations of the non-U.S. jurisdiction and (ii) to permit
the grant of the Award not to be a taxable event to the Participant. The
authority granted under the previous sentence shall include the discretion for
the Committee to adopt, on behalf of the Company, one or more sub-plans
applicable to separate classes of Eligible Individuals who are subject to the
laws of jurisdictions outside of the United States.
(g) Satisfaction of Obligations. Subject to Section 409A(a)(3) of the Code and
other Applicable Law, the Company may apply any cash, Shares, securities or
other consideration received upon exercise or settlement of an Award to any
obligations a Participant owes to the Company and the Subsidiaries in connection
with the Plan or otherwise, including, without limitation, any tax obligations
or obligations under a currency facility established in connection with the
Plan.
(h) No Limitation on Corporate Actions. Nothing contained in the Plan shall be
construed to prevent the Company or any Subsidiary from taking any corporate
action, whether or not it would have an adverse effect on any Awards made under
the Plan. No Participant, beneficiary or other person shall have any claim
against the Company or any Subsidiary as a result of any corporate action.
(i) Unfunded Plan. The Plan is intended to constitute an unfunded plan for
incentive compensation. Prior to the issuance of Shares, cash or other form of
payment in connection with an Award, nothing contained in the Plan shall give
any Participant any rights that are greater than those of a general unsecured
creditor of the Company. The Committee may, but is not obligated, to authorize
the creation of trusts or other arrangements to meet the obligations created
under the Plan.

-16-



--------------------------------------------------------------------------------



(j) Successors and Assigns. All obligations of the Company under the Plan with
respect to Awards shall be binding on any successor or assign to the Company,
whether the existence of the successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
(k) Application of Funds. The proceeds received by the Company from the sale of
Shares pursuant to Awards shall be used for general corporate purposes.
(l) Award Document. In the event of any conflict or inconsistency between the
Plan and any Award Document, the Plan shall govern and the Award Document shall
be interpreted to minimize or eliminate the conflict or inconsistency.
(m) Headings. The headings of Sections in the Plan are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan.
(n) Severability. If any provision of the Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
the unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.
(o) Expenses. The costs and expenses of administering the Plan shall be borne by
the Company.
(p) Governing Law. Except as to matters of federal law, the Plan and all actions
taken under the Plan shall be governed by and construed in accordance with the
laws of the State of New Jersey.

-17-

